--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
 
Exhibit 10.4 Common Stock Purchase Warrant dated June 22, 2009, between the
Company and Margaret Wong
 

Warrant No. 0001
350,000 Shares

 
 Issued June 22, 2009

OCTUS, INC.


WARRANT TO PURCHASE
SHARES OF COMMON STOCK




THE SECURITIES REPRESENTED HEREBY, INCLUDING THE COMMON STOCK ISSUABLE UPON
EXERCISE HEREOF, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT").  NO TRANSFER OF SUCH SECURITIES WILL BE PERMITTED UNLESS A
REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER,
SATISFACTORY EVIDENCE IS PROVIDED TO THE CORPORATION THAT THE TRANSFER IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE ACT OR, IN THE OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION, REGISTRATION UNDER THE ACT IS UNNECESSARY IN
ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.  SUCH TRANSFER MUST ALSO COMPLY
WITH APPLICABLE STATE SECURITIES LAWS.  THE CORPORATION MAY REQUIRE THE HOLDER
TO BEAR THE COSTS AND EXPENSES ASSOCIATED WITH:  (1) THE LEGAL OPINION REFERRED
TO ABOVE AND (2) ANY OTHER ACTIONS REQUIRED TO COMPLY WITH THE ACT AND
APPLICABLE STATE SECURITIES LAWS.


THESE SECURITIES, INCLUDING THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF, ARE
SUBJECT TO, AND TRANSFERABLE ONLY UPON COMPLIANCE WITH, THE PROVISIONS OF A
SUBSCRIPTION AGREEMENT, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICE OF THE CORPORATION.  SUCH SUBSCRIPTION AGREEMENT PROVIDES, AMONG OTHER
THINGS, FOR A MARKET STAND-OFF AGREEMENT AND CERTAIN OTHER RESTRICTIONS ON THE
SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THESE SECURITIES.




THIS CERTIFIES THAT, for value received, ("Holder") is entitled to purchase
Three Hundred Fifty Thousand (350,000) fully paid and non-assessable shares of
the unregistered, restricted Common Stock ("Common Stock") of OCTUS, INC., a
Nevada corporation (the "Company").


1.Exercise of Warrant.  The terms and conditions upon which this Warrant may be
exercised and the Common Stock covered hereby (the "Warrant Stock") may be
purchased are as follows:
 
1.1 Term.  This Warrant may be exercised in whole or in part at any time after
the date set forth above but in no case may this Warrant be exercised later than
5:00 p.m., Davis, California, U.S.A. local time at anytime prior to One Hundred
Eighty (180) days from the issuance of this Warrant, after which time this
Warrant shall terminate and shall be void and of no further force or effect.
 
1.2 Purchase Price.  The per-share purchase price for the shares of Stock to be
issued upon exercise of this Warrant shall be One Cent ($0.01), subject to
adjustment as provided in Section 2.


1.3 Method of Exercise.
 
1.3.1 Cash Exercise.  The purchase rights represented by this Warrant may be
exercised by Holder, in whole or in part, by the surrender of this Warrant at
the principal office of the Company, located at the address set forth on the
signature page hereof, accompanied by the form of Notice of Cash Exercise
attached hereto as Exhibit "A", and by the payment to the Company, by cash or by
certified, cashier's or other check acceptable to the Company, of an amount
equal to the aggregate purchase price of the shares of Warrant Stock purchased.
 
1.3.2 Net Issue Exercise.  In lieu of exercising this Warrant pursuant to
Section 1.3.1, Holder may elect to receive shares equal to the value of this
Warrant determined in the manner described below (or of any portion thereof
remaining unexercised) by surrender of this Warrant at the principal office of
the Company together with the form of Notice of Exercise of Common Stock Warrant
Pursuant to Net Issue ("Cashless") Exercise Provisions attached hereto as
Exhibit "B", in which event the Company shall issue to Holder a number of shares
of the Company's Common Stock computed using the following formula:
 
1

--------------------------------------------------------------------------------




X = Y (A-B)
        A


Where X = the number of shares of Warrant Stock to be issued to Holder.
 
Y = the number of shares of Warrant Stock purchasable under this Warrant (at the
date of such calculation).
 
A = the fair market value of one share of the Company's Common Stock (at the
date of such calculation).
 
B = Warrant Price (as adjusted to the date of such calculation).


1.3.3 Fair Market Value.  For purposes of this Section 1.2, fair market value of
one share of the Company's Common Stock shall be determined in good faith by the
Company's Board of Directors.


1.4 Issuance of Shares.  In the event of any exercise of the rights represented
by this Warrant, certificates for the shares of Common Stock so purchased shall
be delivered to Holder within a reasonable time and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the remaining
unexercised number of shares shall also be issued to Holder at such time.


2. Certain Adjustments.


2.1 Merger; Consolidation or Sale of Assets. If at any time there shall be a
capital reorganization (other than a combination or subdivision of Warrant Stock
otherwise provided for in this Warrant), or a merger or consolidation of the
Company with or into another corporation, or the sale of the Company's
properties and assets as, or substantially as, an entirety to any other person,
then, as a part of such reorganization, merger, consoli­dation or sale, lawful
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified in this
Warrant and upon payment of the purchase price, the number of shares of stock or
other securities or property of the Company or the successor corporation
resulting from such reorganization, merger, consoli­dation or sale to which a
holder of the Common Stock deliverable upon exercise of this Warrant would have
been entitled under the provisions of the agreement in such reorgani­zation,
merger, consolidation or sale if this Warrant had been exercised immediately
before that reorganization, merger, con­solidation or sale. In any such case,
appropriate adjustment (as determined in good faith by the Company's Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the reorganization,
merger, consolidation or sale to the end that the provisions of this Warrant
(including adjustment of the purchase price then in effect and the number of
shares of Warrant Stock) shall be applicable after that event, as nearly as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.


2.2 Splits and Subdivisions.  In the event the Company should at any time or
from time to time fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
the holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as the
"Common Stock Equivalents") without payment of any consideration by such holder
for the additional shares of Common Stock or Common Stock Equivalents (including
the additional shares of Common Stock issuable upon conversion or exercise
thereof), then, as of such record date (or the date of such distribution, split
or subdivision if no record date is fixed), the purchase price set forth in
Section 1.2 shall be appropriately decreased and the number of shares of Warrant
Stock shall be appropriately increased in proportion to such increase of
outstanding shares.


2.3 Combination of Shares.  If the number of shares of Common Stock outstanding
at any time after the date of this Warrant is decreased by a combination of the
outstanding shares of Common Stock, the purchase price set forth in Section 1.2
shall be appropriately increased and the number of shares of Warrant Stock shall
be appropriately decreased in proportion to such decrease in outstanding shares.
 
2

--------------------------------------------------------------------------------




2.4 Certificate as to Adjustments.  In the case of each adjustment or
readjustment of the purchase price and the number of shares pursuant to this
Section 2, the Company will promptly compute such adjustment or readjustment in
accordance with the terms hereof and cause a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based to be delivered to the Holder. The Company
will, upon the written request at any time of the Holder, furnish or cause to be
furnished to such Holder a certificate setting forth:


2.4.1 Such adjustments and readjustments;


2.4.2 The purchase price at the time in effect; and,
 
2.4.3 The number of shares of Warrant Stock and the amount, if any, of other
property at the time receivable upon the exercise of the Warrant.


3. Fractional Shares.  No fractional shares shall be issued in connection with
any exercise of this Warrant.  In lieu of the issuance of fractional shares, the
Company shall round up or round down such fractional shares, as the Company
deems appropriate, to the nearest whole share of Common Stock or Holder may
purchase a whole share by delivering payment equal to the appropriate portion of
the purchase price.


4. Reservation of Stock.  The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, such number of its shares
of Common Stock as shall from time to time be sufficient to effect the exercise
of this Warrant; and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the exercise of the entire
Warrant, in addition to such other remedies as shall be available to the Holder,
the Company will use its reasonable best efforts to take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.


5. No Stockholders' Rights Until Exercise.  Prior to the exercise of this
Warrant, the Holder shall not be entitled, by virtue of holding this Warrant, to
any rights of a stockholder of the Company.


6. Transfers and Exchanges.


6.1 Restrictions on Transfer.  This Warrant and the shares of Warrant Stock
receivable upon exercise of this Warrant are subject to certain restrictions and
limitations on transfer, as set forth in the Subscription Agreement executed by
Holder, including, without limitation, a market standoff agreement in connection
with any registration of the Company's securities under the Act.


6.2 Transfer.  This Warrant is transferable on the books of the Company at its
principal office by the registered Holder upon surrender of this Warrant
properly endorsed, subject to compliance with federal and state securities
laws.  The Company shall issue and deliver to the transferee a new Warrant or
Warrants representing the Warrants so transferred.  Upon any partial transfer,
the Company will issue and deliver to Holder a new Warrant or Warrants with
respect to the portion of the Warrant not so transferred.  Notwithstanding the
foregoing, Holder shall not be entitled to transfer a number of shares or an
interest in this Warrant representing less than five percent (5%) of the
aggregate shares initially covered by this Warrant (as presently constituted,
with appropriate adjustment being made in the event of stock splits,
combinations, reorganizations and the like occurring after the issue date
hereof).  Any transferee shall be subject to the same restrictions on transfer
with respect to this Warrant as Holder.


6.3 Securities Laws.  If required by the Company, in connection with each
issuance of shares of Warrant Stock upon exercise of this Warrant, Holder will
give: (a) assurances in writing, satisfactory to the Company, that such shares
are not being purchased with a view to the distribution thereof in violation of
applicable laws, (b) sufficient information, in writing, to enable the Company
to rely on exemptions from the registration or qualification requirements of
applicable laws, if available, with respect to such exercise, and (c) its
cooperation to the Company in connection with such compliance.  Holder
acknowledges and agrees that any certificates representing shares of Warrant
Stock shall bear legends similar to those set forth on the first page of this
Warrant and any legends required by applicable state securities laws.
 
3

--------------------------------------------------------------------------------




7. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.


8. Miscellaneous.


8.1 GOVERNING LAWS.  THE INTERNAL LAWS OF THE STATE OF NEVADA, U.S.A.
(IRRESPECTIVE OF ITS CHOICE OF LAW PRINCIPLES) SHALL GOVERN THE VALIDITY OF THIS
WARRANT, THE CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION AND ENFORCEMENT
OF THE RIGHTS AND DUTIES OF THE COMPANY AND HOLDER.


8.2 Binding Upon Successors and Assigns.  Subject to, and unless otherwise
provided in, this Warrant, each and all of the covenants, terms, provisions, and
agreements contained in this Warrant shall be binding upon, and inure to the
benefit of, the permitted successors, executors, heirs, representatives,
administrators and assigns of the Company and Holder.


8.3 Severability.  If any one or more provisions of this Warrant, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, the remainder of this Warrant and the application of such
provisions to other persons or circumstances shall be interpreted so as best to
reasonably effect the intent of the Company and Holder.  The Company and Holder
further agree to replace any such void or unenforceable provisions of this
Warrant with valid and enforceable provisions which will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provisions.


8.4 Notices.  All notices, consents, waivers or demands of any kind which the
Company or Holder may be required or may desire to serve on the other in
connection with this Warrant shall be in writing and shall be delivered by
personal service or sent by telecopy or registered or certified mail, return
receipt requested, with postage fully prepaid.  All such communications shall be
addressed as follows:


If to the Company:               At the address set forth below.
 
If to Holder:                           At the address set forth in the
Company's stock record books.


Except as may otherwise be provided in this Warrant, all such communications
shall be deemed to have been duly given when transmitted by facsimile with
verified receipt by the transmitting facsimile, when personally delivered, two
(2) days after being delivered to an air courier (e.g. Federal Express) upon
proof of delivery, or, in the case of a mailed notice, five (5) days after being
deposited certified or registered mail, postage prepaid.  The Company or Holder
may change its address for such communications by giving notice to the other as
provided in this Section.


8.5 No Endorsement.  Holder understands that no federal or state securities
administrator has made any finding or determination relating to the fairness of
investment in the Company or the purchase of this Warrant or the Common Stock
issuable upon the exercise of this Warrant and that no federal or state
securities administrator has recommended or endorsed the offering of securities
by the Company under this Warrant.


8.6 Amendments and Waivers. Any term of the Warrant may be amended and the
observance of any term of the Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.
 

  OCTUS, INC.          
 
By:
/s/ Christian Soderquist       Christian Soderquist, Chief Executive Officer    
         
Address:
OCTUS, INC.
719 Second Street, Suite 9
Davis, CA  95616
 

4

--------------------------------------------------------------------------------


 
EXHIBIT A


NOTICE OF CASH EXERCISE


OCTUS, INC.
719 Second Street, Suite 9
Davis, CA  95616


Ladies and Gentlemen:


The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant dated June 22, 2009 held by the undersigned, Three Hundred Fifty
Thousand (350,000) shares of the unregistered, restricted Common Stock of OCTUS,
INC., a Nevada corporation, at one cent ($0.01) per share.  The undersigned
confirms and acknowledges the investment representations and warranties made in
the Subscription Agreement executed by the undersigned, and accepts such shares
subject to the restrictions contained therein.


For joint ownership BOTH parties should sign and date below.
 
For corporations, partnerships, trusts or other entities, one or more
signatories, as appropriate, should sign and date
below.                                  
            Signature   Name of Entity       Name of Signatory   Signature      
Date:         Name and Title of Signatory       Second Signature (if required)  
Date:          Name of Second Signatory         Second Signature (if required)  
    Date:          Name and Title of Second Signatory           Date:   

 
ACCEPTED AND AGREED:
OCTUS , INC.


By: 
   
 
 
Christian Soderquist
Chief Executive Officer
   
 
 

 
5

--------------------------------------------------------------------------------


 
EXHIBIT B
 
NOTICE OF EXERCISE OF COMMON STOCK WARRANT
PURSUANT TO NET ISSUE ("CASHLESS") EXERCISE PROVISIONS






OCTUS, INC.
719 Second Street, Suite 9
Davis, CA  95616






Ladies and Gentlemen:


The undersigned, registered Holder of the Common Stock Warrant delivered
herewith ("Warrant"), hereby irrevocably exercises such Warrant for, and
purchases thereunder, shares of the unregistered, restricted Common Stock of
Octus, Inc., a Nevada corporation, as provided below.  Capitalized terms used
herein, unless otherwise defined herein, shall have the meanings given in the
Warrant.  The number of shares of Common Stock being purchased pursuant to this
Notice of Exercise is  , thereby leaving a remainder of   shares (if any).  Such
exercise shall be pursuant to the net issue exercise provisions of Section 1.3.2
of the Warrant; therefore, Holder makes no payment with this Notice of
Exercise.  The number of shares to be issued pursuant to this exercise shall be
determined by reference to the formula in Section 1.3.2 of the Warrant which, by
reference to Section 1.3.3, requires the use of the current per share fair
market value of the Company's Common Stock.  The current fair market value of
one share of the Company's Common Stock shall be determined in the manner
provided in Section 1.3.3, which amount has been determined by the Company to be
$ , which figure is acceptable to Holder for calculations of the number of
shares of Common Stock issuable pursuant to this Notice of Exercise.  Holder
requests that the certificates for the purchased shares of Common Stock be
issued in the name of and delivered to  .  To the extent the foregoing exercise
is for less than the full number of shares purchasable under the Warrant, a
replacement Warrant representing the remainder of the shares (and otherwise of
like form, tenor and effect) shall be delivered to Holder along with the share
certificate evidencing the Common Stock issued in response to this Notice of
Exercise.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------




Octus, Inc.
Notice of Exercise of Common Stock Warrant
Page 2
 


For joint ownership BOTH parties should sign and date below.
 
For corporations, partnerships, trusts or other entities, one or more
signatories, as appropriate, should sign and date
below.                                  
            Signature   Name of Entity       Name of Signatory   Signature      
Date:         Name and Title of Signatory       Second Signature (if required)  
Date:          Name of Second Signatory         Second Signature (if required)  
    Date:          Name and Title of Second Signatory           Date:   

 
 
ACCEPTED AND AGREED:
OCTUS, INC.

         
By: 
   
 
 
Christian Soderquist
Chief Executive Officer
   
 
 

 
 
7



